                Case
               Case   19-1412, Document
                    1:17-cr-00663-RA    111, 06/03/2020,
                                     Document   63 Filed2853898,
                                                         06/03/20 Page1
                                                                   Page of 11
                                                                        1 of




MANDATE                                                                                         S.D.N.Y.
                                                                                               17-cr-663
                                                                                        Ronnie Abrams, J.


                           United States Court of Appeals
                                                    FOR THE
                                           SECOND CIRCUIT

            At a stated term of the United States Court of Appeals for the Second Circuit, held at the
     Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
     13th day of May, two thousand twenty.
                                                                    USDC SDNY
     PRESENT:
                                                                    DOCUMENT
                   Amalya L. Kearse,                                ELECTRONICALLY FILED
                   Dennis Jacobs,                                   DOC #:   _________________
                   José A. Cabranes,                                DATE FILED: June 03, 2020 _
                                  Circuit Judges.


     United States of America,

                                  Appellee,                                ORDER

                   v.                                                      19-1412-cr

     George Graham,


                                  Defendant-Appellant.


            On April 14, 2020, the District Court (Ronnie Abrams, Judge), upon unopposed motion
     by Defendant-Appellant George Graham (“Graham”), reduced Graham’s prison sentence to time
     served and ordered his immediate release. See District Court Docket, 17-cr-663-RA, Dkt. No. 62.
     As Graham’s only arguments before us on appeal relate to the reasonableness of his prison
     sentence, we accordingly DISMISS the captioned appeal as moot.




                                                              FOR THE COURT:
                                                              Catherine O’Hagan Wolfe, Clerk




MANDATE ISSUED ON 06/03/2020
